Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
Claim 3 is objected to because of the following informalities: “defined by a composition of the radial translational movement component, a rotational movement component,” is apparently in error for “defined by a composition of the radial translational movement component[[,]] and a rotational movement component,”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. “the deployed position portion” lacks antecedent basis. It is unclear what portion is being referred to.
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-
Claims 10-14, 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. “a stowed position”, “a deployed position”, “an axial movement” are indefinite because “a stowed position”, “a deployed position”, “an axial movement” were previously defined. It is unclear if these are the same or different from the respective previously defined elements.
Claims 14 is further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. “a plurality of flaps and linkage arrangements” is indefinite because it is unclear if the previously defined flap and linkage arrangement is included in, or separate from the plurality. Examiner suggests: “wherein the thrust reverser assembly is one of a plurality of thrust reverser assemblies distributed along a circumferential direction of the engine nacelle”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-8, 10, 12-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0205753 (Todorovic).
Regarding claim 1, 10, 15-16, Todorovic teaches an aircraft (see abstract, para 2) comprising a thrust reverser assembly configured for reversing thrust of an aircraft engine (see abstract, Fig 4), the aircraft engine having a bypass duct and being arranged in an engine nacelle (Fig 1-2; engine nacelle 28, 29, 30 surrounding bypass duct 35 and aircraft engine – see para 18-20), the engine nacelle having a fixed member (29) and a translating member (30, 38, and/or 41), wherein the thrust reverser assembly comprises: a flap (33), and a linkage arrangement (39, 40), wherein the flap is driven between a stowed position (Fig 4) and a deployed position (Fig 6) by the linkage arrangement due to an axial movement of the translating member relative to the fixed member (translating member can include element 38 which couples to the linkage 39 and effects movement of the flap 33 – see Fig 4-6, para 27-29), wherein the linkage arrangement is configured to move the flap along a movement path that, when the flap enters the bypass duct, has a radial translational movement component radially inward in an engine nacelle radial direction (Fig 4-6; flap 33 is radially outward of the element 41 in the stowed position, and has a radial translational movement such that the flap is entirely radially inward of the element 41 in the deployed position), wherein the flap is configured to be able to enter the bypass duct (Fig 6), wherein the linkage arrangement is coupled to the fixed member and the translating member (linkages 39, 40 are connected to the fixed member 29 and the translating member 30, 38), so that the flap 
Regarding claim 2-3, 5-8, 12-14, Todorovic teaches the linkage arrangement is configured so that the movement path, when the flap enters the bypass duct, is defined by a composition of the radial translational movement component and a rotational movement component, wherein the rotational movement component causes a tilting of the flap, so as to divert airflow from the bypass duct radially outward (Fig 4-6, para 27-29; flap 33 moves radially inwardly with a translational component, and a rotational movement component about the pivot points of the linkages 39 and 40; flap 33 tilts about 90 degrees in the clockwise direction), wherein the linkage arrangement is configured so that the movement path, when the flap is in the bypass duct, is defined by a composition of the radial translational movement component, a rotational movement component, wherein the rotational movement component causes a tilting of the flap, so as to divert airflow from the bypass duct radially outward (Fig 4-6, para 27-29; flap 33 moves radially inwardly with a translational component, and a rotational movement component about the pivot points of the linkages 39 and 40; flap 33 tilts about 90 degrees in the clockwise direction), and an axial translational movement component in an engine nacelle axial direction, so as to move the flap along the bypass duct towards aft (Fig 4-6; flap 33 moves aft with an axial translational movement component between the stowed and deployed position), wherein the linkage arrangement is configured to be entirely outside the bypass duct, when the flap is in the stowed position (see Fig 4), wherein the linkage arrangement comprises a first link bar pivotally coupled to the flap .

Claim(s) 1, 10-11, 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3831376 (Moorehead).
Regarding claim 1, 10-11, 15-16, Moorehead teaches an aircraft (see abstract) comprising a thrust reverser assembly configured for reversing thrust of an aircraft engine (see abstract, Fig 3-6), the aircraft engine having a bypass duct and being arranged in an engine nacelle (Fig 1, 3-6; engine nacelle 20, 24, 28 surrounding bypass duct and aircraft engine with core exhaust 64), the engine nacelle having a fixed member (20, 28) and a translating member (actuator 30 is a door translation actuator that has a translating member), wherein the thrust reverser assembly comprises: a flap (40), and a linkage arrangement (42, 32, 34), wherein the flap is driven between a stowed position (Fig 3) and a deployed position (Fig 4 or 5 or 6) by the linkage arrangement due to an axial movement of the translating member relative to the fixed member (translating member at the end of actuator 30 couples to the linkage 32, 34 and effects movement of the flap 40 – see col 3 ll. 19-65), wherein the linkage arrangement is configured to move the flap along a movement path that, when the flap enters the bypass duct, has a radial translational movement component radially inward in an engine nacelle radial direction (Fig 3, 5; flap 40 is radially outward in the stowed position relative to the deployed position in Fig 5, thus there was a radial translational movement), wherein the flap is configured to be able to enter the bypass duct (Fig 5), wherein the linkage .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Todorovic in view of US 2015/0267642 (Gormley).
Regarding claim 14, even if Todorovic was not construed as teaching thrust reverser arrangements comprise a plurality of flaps and linkage arrangements, which .

Claim 1, 9-10, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3380662 (Miller) in view of Todorovic.
Regarding claim 1, 9-10, 15-16, Miller teaches an aircraft (see abstract, col 1 ll. 10-50) comprising a thrust reverser assembly configured for reversing thrust of an aircraft engine (see col 1 ll. 10-50), the aircraft engine having a bypass duct and being arranged in an engine nacelle (Fig 1-3; engine nacelle 44), the engine nacelle having a fixed member (Fig 1; fixed portions of 44) and a translating member (actuator/rod 38, 36), wherein the thrust reverser assembly comprises: a flap (flap is construed as only the element 6), and a linkage arrangement (20, 34, 10, 24), wherein the flap is driven between a stowed position (dashed lines in Fig 1) and a deployed position (solid lines in Fig 1) by the linkage arrangement due to an axial movement of the translating member relative to the fixed member (translating member can include element 38, 36 which couples to the linkage 34 and effects movement of the flap 6; see col 2 l. 1 – col 3 l. 2), wherein the linkage arrangement is configured to move the flap along a movement path that, when the flap enters the bypass duct, has a radial translational movement 
Miller fails to teach a bypass duct. However, Todorovic teaches that it was well known in the art that the nacelle of the aircraft engines may surround a bypass duct (Fig 1-2; engine nacelle 28, 29, 30 surrounding bypass duct 35 and aircraft engine – see para 18-20; flap 33 moves in the bypass duct). It would have been obvious to one of ordinary skill in the art at the time of filing to provide the aircraft engine of Miller with a bypass duct, the flap moving into the bypass duct in order to reverse thrust, as taught by Todorovic. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, providing an aircraft engine with a bypass duct and reversing thrust from the bypass duct, yields predictable results.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the 112 rejection was overcome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW NGUYEN whose telephone number is (571)270-5063.  The examiner can normally be reached on 8 am - 4 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ANDREW H NGUYEN/Primary Examiner, Art Unit 3741